UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2011 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2011 Semiannual Report to Shareholders DWS Communications Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 33 Summary of Management Fee Evaluation by Independent Fee Consultant 37 Account Management Resources 38 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary June 30, 2011 Average Annual Total Returns as of 6/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 7.89% 30.74% 3.83% -0.33% -1.18% Class B 7.49% 29.70% 3.21% -0.99% -1.94% Class C 7.46% 29.84% 3.05% -1.08% -1.98% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 1.68% 23.22% 1.80% -1.50% -1.76% Class B (max 4.00% CDSC) 3.49% 26.70% 2.58% -1.18% -1.94% Class C (max 1.00% CDSC) 6.46% 29.84% 3.05% -1.08% -1.98% No Sales Charges Institutional Class 8.00% 31.14% 4.13% -0.05% -0.89% MSCI World Index+ 5.29% 30.51% 0.47% 2.28% 3.99% MSCI World Telecom Services Index++ 7.77% 34.04% 3.18% 6.38% 2.57% ‡Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 29, 2011 are 1.83%, 2.80%, 2.72% and 1.37% for Class A, Class B, Class C and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Communications Fund — Class A [] MSCI World Index+ [] MSCI World Telecom Services Index++ Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the US, Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. ++ MSCI World Telecom Services Index is an unmanaged index that tracks telecom securities from around the world. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Net Asset Value Class A Class B Class C Institutional Class Net Asset Value: 6/30/11 $ 12/31/10 $ Lipper Rankings — Telecommunication Funds Category as of 6/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 23 of 37 61 3-Year 15 of 30 49 5-Year 16 of 24 64 10-Year 9 of 19 45 Class B 1-Year 26 of 37 69 3-Year 16 of 30 52 5-Year 20 of 24 80 10-Year 12 of 19 60 Class C 1-Year 25 of 37 66 3-Year 17 of 30 55 5-Year 21 of 24 84 10-Year 13 of 19 65 Institutional Class 1-Year 20 of 37 53 3-Year 14 of 30 46 5-Year 15 of 24 60 10-Year 8 of 19 40 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses for Class A, Class B and Class C shares; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (January 1, 2011 to June 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended June 30, 2011 Actual Fund Return Class A Class B Class C Institutional Class Beginning Account Value 1/1/11 $ Ending Account Value 6/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Institutional Class Beginning Account Value 1/1/11 $ Ending Account Value 6/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Institutional Class DWS Communications Fund 1.67% 2.42% 2.42% 1.38% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 6/30/11 12/31/10 Common Stocks 92% 98% Cash Equivalents* 8% 2% 100% 100% Sector Diversification (As a % of Common Stocks) 6/30/11 12/31/10 National Carriers 55% 61% Wireless Services 25% 18% Media 14% 12% Communications Equipment 4% 4% Computers & Peripherals 1% 4% Semiconductors 1% 1% 100% 100% Geographical Diversification (As a % of Common Stocks) 6/30/11 12/31/10 United States 45% 43% Europe (excluding United Kingdom) 29% 37% United Kingdom 22% 16% Latin America 2% 3% Pacific Basin 2% 1% 100% 100% * In order to keep cash on hand to meet shareholder redemptions or other needs while maintaining exposure to the market, the Fund invests in futures contracts. Asset allocation, sector diversification and geographical diversification are subject to change. Ten Largest Equity Holdings at June 30, 2011 (62.6% of Net Assets) 1. Vodafone Group PLC Provider of mobile telecommunications services based in the UK 12.3% 2. AT&T, Inc. An integrated telecommunications company 10.9% 3. Telefonica SA An integrated telecommunications company based in Spain 7.6% 4. Comcast Corp. Provider of cable television, and of communication, entertainment and information products and services 5.9% 5. Deutsche Telekom AG An integrated telecommunications company based in Germany 5.8% 6. Verizon Communications, Inc. An integrated telecommunications company 4.6% 7. CenturyLink, Inc. Provider of fixed-line communication services and reseller of wireless telephone services 4.5% 8. Time Warner Cable, Inc. Provider of cable television and of communication services 4.2% 9. BT Group PLC Provider of fixed-line telecommunication services based in the UK 3.5% 10. Sprint Nextel Corp. Provider of wireless and wireline communications services 3.3% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of June 30, 2011 (Unaudited) Shares Value ($) Common Stocks 88.5% Communications Equipment 3.4% QUALCOMM, Inc. Spirent Communications PLC Computers & Peripherals 1.3% Apple, Inc.* Media 12.5% Comcast Corp. "A" ITV PLC* Liberty Global, Inc. "A"* (a) Time Warner Cable, Inc. National Carriers 48.3% AT&T, Inc. Belgacom BT Group PLC CenturyLink, Inc. Deutsche Telekom AG (Registered) Freenet AG Hellenic Telecommunications Organization SA Koninklijke (Royal) KPN NV SOFTBANK Corp. (a) Swisscom AG (Registered) Tele2 AB "B" (a) Telecom Corp. of New Zealand Ltd. Telecom Italia SpA (RSP) Telefonica SA (a) Telekom Austria AG (a) Telenor ASA Verizon Communications, Inc. Semiconductors 1.1% ARM Holdings PLC Software & Applications 0.1% Velti PLC* Wireless Services 21.8% America Movil SAB de CV "L" (ADR) American Tower Corp. "A"* MetroPCS Communications, Inc.* Millicom International Cellular SA NII Holdings, Inc.* Sprint Nextel Corp.* Telefonaktiebolaget LM Ericsson "B" Vodafone Group PLC Total Common Stocks (Cost $108,470,851) Securities Lending Collateral 11.2% Daily Assets Fund Institutional, 0.13% (b) (c) (Cost $14,555,605) Cash Equivalents 7.9% Central Cash Management Fund, 0.11% (b) (Cost $10,183,466) % of Net Assets Value ($) Total Investment Portfolio (Cost $133,209,922)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $134,334,263. At June 30, 2011, net unrealized appreciation for all securities based on tax cost was $5,060,655. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $8,044,781 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,984,126. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at June 30, 2011 amounted to $14,222,986, which is 11.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt RSP: Risparmio (Convertible Savings Shares) At June 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) NASDAQ 100 E-Mini Index USD 9/16/2011 77 S&P E-Mini Index USD 9/16/2011 55 Total unrealized appreciation Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Communications Equipment $ $ $ — $ Computers & Peripherals — — Media — National Carriers — Semiconductors — — Software & Applications — — Wireless Services — Other Receivable** — — Short-Term Investments (d) — — Derivatives (e) — — Total $ There have been no transfers between Level 1 and Level 2 fair value measurements during the period ended June 30, 2011. (d) See Investment Portfolio for additional detailed categorizations. (e) Derivatives include unrealized appreciation (depreciation) on futures contracts. Level 3 Reconciliation The following is a reconciliation of the Fund's Level 3 other receivable for which significant unobservable inputs were used in determining value: Other Receivable** Balance as of December 31, 2010 $ Realized gains (loss) — Change in unrealized appreciation (depreciation) Amortization premium/discount — Purchases — (Sales) — Transfers into Level 3 — Transfers (out) of Level 3 — Balance as of June 30, 2011 $ Net change in unrealized appreciation (depreciation) from investments still held as of June 30, 2011 $ Transfers between price levels are recognized at the beginning of the reporting period. ** Other receivable represents the fair value of the pending sale of participatory notes for which Lehman Brothers is the counterparty. The Fund is in the process of claiming Lehman Brothers. The accompanying notes are an integral part of the financial statements. Statement of Assets and Liabilities as of June 30, 2011 (Unaudited) Assets Investments: Investments in non-affiliated securities, at value (cost $108,470,851) — including $14,222,986 of securities loaned $ Investment in Daily Assets Fund Institutional (cost $14,555,605)* Investment in Central Cash Management Fund (cost $10,183,466) Total investments in securities, at value (cost $133,209,922) Foreign currency, at value (cost $49,447) Deposit with broker for futures contracts Receivable for Fund shares sold Dividends receivable Interest receivable Receivable for litigation settlement Receivable for daily variation margin on futures contracts Foreign taxes recoverable Other receivable** Other assets Total assets Liabilities Payable upon return of securities loaned Payable for Fund shares redeemed Accrued management fee Accrued expenses Total liabilities Net assets, at value $ Net Assets Consist of Undistributed net investment income Net unrealized appreciation (depreciation) on: Investments Other receivable ) Futures Foreign currency ) Accumulated net realized gain (loss) ) Paid-in capital Net assets, at value $ * Represents collateral on securities loaned. ** Other receivable represents the fair value of the pending sale of participatory notes for which Lehman Brothers is the counterparty. The Fund is in the process of claiming Lehman Brothers. The accompanying notes are an integral part of the financial statements. Statement of Assets and Liabilities as of June 30, 2011 (Unaudited) (continued) Net Asset Value Class A Net Asset Value and redemption price(a) per share ($122,359,925 ÷ 6,530,288 shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ Maximum offering price per share (100 ÷ 94.25 of $18.74) $ Class B Net Asset Value, offering and redemption price(a) (subject to contingent deferred sales charge) per share ($725,423 ÷ 42,138 shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ Class C Net Asset Value, offering and redemption price(a) (subject to contingent deferred sales charge) per share ($4,759,695 ÷ 277,597 shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ Institutional Class Net Asset Value, offering and redemption price(a) per share ($1,692,916 ÷ 88,294 shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ (a)Redemption price per share for shares held less than 15 days is equal to net asset value less a 2% redemption fee. The accompanying notes are an integral part of the financial statements. Statement of Operations for the six months ended June 30, 2011 (Unaudited) Investment Income Income: Dividends (net of foreign taxes withheld of $364,966) $ Income distributions — Central Cash Management Fund Securities lending income, including income from Daily Assets Fund Institutional, net of borrower rebates Total income Expenses: Management fee Administration fee Services to shareholders Distribution and service fees Custodian fee Professional fees Reports to shareholders Registration fees Trustees' fees and expenses Other Total expenses before expense reductions Expense reductions ) Total expenses after expense reductions Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments ) Futures ) Foreign currency ) Change in net unrealized appreciation (depreciation) on: Investments Other receivable Futures Foreign currency ) Net gain (loss) Net increase (decrease) in net assets resulting from operations $ The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets Increase (Decrease) in Net Assets Six Months Ended June 30, 2011 (Unaudited) Year Ended December 31, 2010 Operations: Net investment income (loss) $ $ Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to shareholders from: Net investment income: Class A — ) Class B — ) Class C — ) Institutional Class — ) Total distributions — ) Fund share transactions: Proceeds from shares sold Reinvestment of distributions — Payments for shares redeemed ) ) Redemption fees 13 Net increase (decrease) in net assets from Fund share transactions ) ) Increase from regulatory settlements (See Note G) — Increase (decrease) in net assets ) ) Net assets at beginning of period Net assets at end of period (including undistributed net investment income and distributions in excess of net investment income of $2,825,826 and $137,262, respectively) $ $ The accompanying notes are an integral part of the financial statements. Financial Highlights Six Months Ended 6/30/11 (Unaudited) Years Ended December 31, Class A Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)a ) ) Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Less distributions from: Net investment income — ) ) ) — — Tax return of capital — — ) — — — Total distributions — ) ) ) — — Increase from regulatory settlements — d — Redemption fees * Net asset value, end of period $ Total Return (%)b,c ** ) ) Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 87 Ratio of expenses before expense reductions (%) * Ratio of expenses after expense reductions (%) * Ratio of net investment income (loss) (%) ** ) ) Portfolio turnover rate (%) 23 ** 39 27 aBased on average shares outstanding during the period. bTotal return does not reflect the effect of any sales charges. cTotal return would have been lower had certain expenses not been reduced. dIncludes a non-recurring payment from the Advisor, which amounted to $0.029 per share, recorded as a result of the Advisor's settlement with the SEC and NY Attorney General in connection with certain trading arrangements (see Note G). The Fund also received $0.020 per share of non-affiliated regulatory settlements. Excluding these non-recurring payments, total return would have been 0.34% lower. *Annualized **Not annualized ***Amount is less than $.005. Six Months Ended 6/30/11 (Unaudited) Years Ended December 31, Class B Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)a *** ) ) Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Less distributions from: Net investment income — ) ) ) — — Tax return of capital — — ) — — — Total distributions — ) ) ) — — Increase from regulatory settlements — d — Redemption fees * Net asset value, end of period $ Total Return (%)b,c ** ) ) Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 1 1 1 1 5 10 Ratio of expenses before expense reductions (%) * Ratio of expenses after expense reductions (%) * Ratio of net investment income (loss) (%) ** ) ) Portfolio turnover rate (%) 23 ** 39 27 aBased on average shares outstanding during the period. bTotal return does not reflect the effect of any sales charges. cTotal return would have been lower had certain expenses not been reduced. dIncludes a non-recurring payment from the Advisor, which amounted to $0.026 per share, recorded as a result of the Advisor's settlement with the SEC and NY Attorney General in connection with certain trading arrangements (see Note G). The Fund also received $0.022 per share of non-affiliated regulatory settlements. Excluding these non-recurring payments, total return would have been 0.34% lower. *Annualized **Not annualized ***Amount is less than $.005. Six Months Ended 6/30/11 (Unaudited) Years Ended December 31, Class C Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)a *** ) ) Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Less distributions from: Net investment income — ) ) ) — — Tax return of capital — — ) — — — Total distributions — ) ) ) — — Increase from regulatory settlements — d — Redemption fees * Net asset value, end of period $ Total Return (%)b,c ** ) ) Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 5 5 5 4 11 13 Ratio of expenses before expense reductions (%) * Ratio of expenses after expense reductions (%) * Ratio of net investment income (loss) (%) ** ) ) Portfolio turnover rate (%) 23 ** 39 27 aBased on average shares outstanding during the period. bTotal return does not reflect the effect of any sales charges. cTotal return would have been lower had certain expenses not been reduced. dIncludes a non-recurring payment from the Advisor, which amounted to $0.027 per share, recorded as a result of the Advisor's settlement with the SEC and NY Attorney General in connection with certain trading arrangements (see Note G). The Fund also received $0.021 per share of non-affiliated regulatory settlements. Excluding these non-recurring payments, total return would have been 0.34% lower. *Annualized **Not annualized ***Amount is less than $.005. Six Months Ended 6/30/11 (Unaudited) Years Ended December 31, Institutional Class Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)a Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Less distributions from: Net investment income — ) ) ) — — Tax return of capital — — ) — — — Total distributions — ) ) ) — — Increase from regulatory settlements — c — Redemption fees * Net asset value, end of period $ Total Return (%) ** b b )b ) b Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 2 1 2 2 5 4 Ratio of expenses before expense reductions (%) * Ratio of expenses after expense reductions (%) * Ratio of net investment income (loss) (%) ** Portfolio turnover rate (%) 23 ** 39 27 aBased on average shares outstanding during the period. bTotal return would have been lower had certain expenses not been reduced. cIncludes a non-recurring payment from the Advisor, which amounted to $0.029 per share, recorded as a result of the Advisor's settlement with the SEC and NY Attorney General in connection with certain trading arrangements (see Note G). The Fund also received $0.027 per share of non-affiliated regulatory settlements. Excluding these non-recurring payments, total return would have been 0.34% lower. *Annualized **Not annualized ***Amount is less than $.005. Notes to Financial Statements (Unaudited) A. Organization and Significant Accounting Policies DWS Communications Fund (the "Fund") is a non-diversified series of DWS Securities Trust (the "Trust"), which is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open-end management investment company organized as a Massachusetts business trust. The Fund is the successor to DWS Communications Fund, a series of DWS Communications Fund, Inc., a Maryland corporation (the "Predecessor Fund"). On April 29, 2011, the Predecessor Fund transferred all of its assets and liabilities to DWS Securities Trust, while retaining the same fund name. The transaction had no material effect on an investment in the Fund. All financial and other information contained herein for periods prior to April 29, 2011, is that of the Predecessor Fund. The Fund offers multiple classes of shares which provide investors with different purchase options. Class A shares are offered to investors subject to an initial sales charge. Class B shares of the Fund are closed to new purchases, except exchanges or the reinvestment of dividends or other distributions. Class B shares were offered to investors without an initial sales charge and are subject to higher ongoing expenses than Class A shares and a contingent deferred sales charge payable upon certain redemptions. Class B shares automatically convert to Class A shares six years after issuance. Class C shares are offered to investors without an initial sales charge but are subject to higher ongoing expenses than Class A shares and a contingent deferred sales charge payable upon certain redemptions within one year of purchase. Class C shares do not automatically convert into another class. Institutional Class shares are offered to a limited group of investors, are not subject to initial or contingent deferred sales charges and have lower ongoing expenses than other classes. Investment income, realized and unrealized gains and losses, and certain fund-level expenses and expense reductions, if any, are borne pro rata on the basis of relative net assets by the holders of all classes of shares, except that each class bears certain expenses unique to that class such as services to shareholders, distribution and service fees and certain other class-specific expenses. Differences in class-level expenses may result in payment of different per share dividends by class. All shares of the Fund have equal rights with respect to voting subject to class-specific arrangements. The Fund's financial statements are prepared in accordance with accounting principles generally accepted in the United States of America which require the use of management estimates. Actual results could differ from those estimates. The policies described below are followed consistently by the Fund in the preparation of its financial statements. Security Valuation. Investments are stated at value determined as of the close of regular trading on the New York Stock Exchange on each day the exchange is open for trading. Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Equity securities are valued at the most recent sale price or official closing price reported on the exchange (US or foreign) or over-the-counter market on which they trade and are categorized as Level 1 securities. Securities for which no sales are reported are valued at the calculated mean between the most recent bid and asked quotations on the relevant market or, if a mean cannot be determined, at the most recent bid quotation. For certain international equity securities, in order to adjust for events which may occur between the close of the foreign exchanges and the close of the New York Stock Exchange, a fair valuation model may be used. This fair valuation model takes into account comparisons to the valuation of American Depository Receipts (ADRs), exchange-traded funds, futures contracts and certain indices and these securities are categorized as Level 2. Money market instruments purchased with an original or remaining maturity of sixty days or less, maturing at par, are valued at amortized cost, which approximates value, and are categorized as Level 2. Investments in open-end investment companies are valued at their net asset value each business day and are categorized as Level 1. Futures contracts are generally valued at the settlement prices established each day on the exchange on which they are traded and are categorized as Level 1. Securities and other assets for which market quotations are not readily available or for which the above valuation procedures are deemed not to reflect fair value are valued in a manner that is intended to reflect their fair value as determined in accordance with procedures approved by the Board and are generally categorized as Level 3. In accordance with each Fund's valuation procedures, factors used in determining value may include, but are not limited to, the type of the security; the size of the holding; the initial cost of the security; the existence of any contractual restrictions on the security's disposition; the price and extent of public trading in similar securities of the issuer or of comparable companies; quotations or evaluated prices from broker-dealers and/or pricing services; information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities); an analysis of the company's or issuer's financial statements; an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold and with respect to debt securities; the maturity, coupon, creditworthiness, currency denomination and the movement of the market in which the security is normally traded. The value determined under these procedures may differ from published values for the same securities. Disclosure about the classification of fair value measurements is included in a table following the Fund's Investment Portfolio. Securities Lending. The Fund lends securities to certain financial institutions. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their market value. The Fund requires the borrowers of the securities to maintain collateral with the Fund consisting of either cash or liquid, unencumbered assets having a value at least equal to the value of the securities loaned. When the collateral falls below specified amounts, the lending agent will use its best effort to obtain additional collateral on the next business day to meet required amounts under the security lending agreement. The Fund may invest the cash collateral into a joint trading account in an affiliated money market fund pursuant to Exemptive Orders issued by the SEC. The Fund receives compensation for lending its securities either in the form of fees or by earning interest on invested cash collateral net of borrower rebates and fees paid to a lending agent. Either the Fund or the borrower may terminate the loan. There may be risks of delay and costs in recovery of securities or even loss of rights in the collateral should the borrower of the securities fail financially. The Fund is also subject to all investment risks associated with the reinvestment of any cash collateral received, including, but not limited to, interest rate, credit and liquidity risk associated with such investments. Foreign Currency Translations. The books and records of the Fund are maintained in US dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into US dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into US dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the acquisition and disposition of foreign currencies, and the difference between the amount of net investment income accrued and the US dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. Taxes. The Fund's policy is to comply with the requirements of the Internal Revenue Code, as amended, which are applicable to regulated investment companies, and to distribute all of its taxable income to its shareholders. Additionally, based on the Fund's understanding of the tax rules and rates related to income, gains and transactions for the foreign jurisdictions in which it invests, the Fund will provide for foreign taxes and, where appropriate, deferred foreign taxes. At December 31, 2010, the Fund had a net tax basis capital loss carryforward of approximately $47,054,000, which may be applied against any realized net taxable capital gains of each succeeding year until fully utilized or until December 31, 2011 ($3,433,000), December 31, 2012 ($9,289,000), December 31, 2013 ($4,871,000) and December 31, 2017 ($29,461,000), the respective expiration dates, whichever occurs first, which may be subject to certain limitations under Sections 382-383 of the Internal Revenue Code. In addition, from November 1, 2010 through December 31, 2010, the Fund incurred approximately $137,000 of net realized currency losses. As permitted by tax regulations, the Fund intends to elect to defer these losses and treat them as arising in the fiscal year ended December 31, 2011. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the "Act") was enacted. Under the Act, net capital losses may be carried forward indefinitely, and their character is retained as short-term and/or long-term losses. Previously, net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. As a result of this ordering rule, pre-enactment capital loss carryforwards may expire unused, whereas under the previous rules these losses may have been utilized. This change is effective for fiscal years beginning after the date of enactment. The Fund has reviewed the tax positions for each of the three open tax years as of December 31, 2010 and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal years remain open subject to examination by the Internal Revenue Service. Distribution of Income and Gains. Net investment income of the Fund is declared and distributed to shareholders annually. Net realized gains from investment transactions, in excess of available capital loss carryforwards, would be taxable to the Fund if not distributed, and, therefore, will be distributed to shareholders at least annually. The timing and characterization of certain income and capital gains distributions are determined annually in accordance with federal tax regulations, which may differ from accounting principles generally accepted in the United States of America. These differences primarily relate to certain securities sold at a loss and recognition of certain foreign currency gain (losses) as ordinary income (loss). As a result, net investment income (loss) and net realized gain (loss) on investment transactions for a reporting period may differ significantly from distributions during such period. Accordingly, the Fund may periodically make reclassifications among certain of its capital accounts without impacting the net asset value of the Fund. The tax character of current year distributions will be determined at the end of the current fiscal year. Expenses. Expenses of the Trust arising in connection with a specific fund are allocated to that fund. Other Trust expenses which cannot be directly attributed to a fund are apportioned among the funds in the Trust. Redemption Fees. The Fund imposes a redemption fee of 2% of the total redemption amount on all Fund shares redeemed or exchanged within 15 days of buying them, either by purchase or exchange. This fee is assessed and retained by the Fund for the benefit of the remaining shareholders. The redemption fee is accounted for as an addition to paid-in-capital. Contingencies. In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet been made. However, based on experience, the Fund expects the risk of loss to be remote. Other.Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is recorded on the accrual basis. Dividend income is recorded on the ex-dividend date net of foreign withholding taxes. Certain dividends from foreign securities may be recorded subsequent to the ex-dividend date as soon as the Fund is informed of such dividends. Realized gains and losses from investment transactions are recorded on an identified cost basis and may include proceeds from litigation. Litigation Proceeds. The Fund recorded $679,374 in litigation proceeds during the six months ended June 30, 2011. These proceeds are included in realized gain (loss) in the Statement of Operations. B. Derivative Instruments Futures Contracts. A futures contract is an agreement between a buyer or seller and an established futures exchange or its clearinghouse in which the buyer or seller agrees to take or make a delivery of a specific amount of a financial instrument at a specified price on a specific date (settlement date). For the six months ended June 30, 2011, the Fund entered into futures contracts futures contracts to keep cash on hand to meet shareholder redemptions or other needs while maintaining exposure to the market. Futures contracts are valued at the most recent settlement price. Upon entering into a futures contract, the Fund is required to deposit with a financial intermediary cash or securities ("initial margin") in an amount equal to a certain percentage of the face value indicated in the futures contract. Subsequent payments ("variation margin") are made or received by the Fund dependent upon the daily fluctuations in the value and are recorded for financial reporting purposes as unrealized gains or losses by the Fund. Gains or losses are realized when the contract expires or is closed. Since all futures contracts are exchange traded, counterparty risk is minimized as the exchange's clearinghouse acts as the counterparty, and guarantees the futures against default. Certain risks may arise upon entering into futures contracts, including the risk that an illiquid market will limit the Fund's ability to close out a futures contract prior to the settlement date and the risk that the futures contract is not well correlated with the changes in the value of the underlying hedged security, index or currency to which it relates. Risk of loss may exceed amounts recognized in the Statement of Assets and Liabilities. A summary of the open futures contracts as of June 30, 2011, is included in a table following the Fund's Investment Portfolio. For the six months ended June 30, 2011, the Fund invested in futures contracts purchased with a total notional value generally indicative of a range from $0 to approximately $7,231,000. The following tables summarize the value of the Fund's derivative instruments held as of June 30, 2011 and the related location in the accompanying Statement of Assets and Liabilities, presented by primary underlying risk exposure: Asset Derivative Futures Contracts Equity Contracts (a) $ The above derivative is located in the following Statement of Assets and Liabilities account: (a) Unrealized appreciation on futures contracts. Includes cumulative appreciation of futures contracts as disclosed in the Investment Portfolio. Unsettled variation margin is disclosed seperately within the Statement of Assets and Liabilities. Additionally, the amount of unrealized and realized gains and losses on derivative instruments recognized in Fund earnings during the six months ended June 30, 2011 and the related location in the accompanying Statement of Operations is summarized in the following tables by primary underlying risk exposure: Realized Gain (Loss) Futures Contracts Equity Contracts (a) $ ) The above derivative is located in the following Statement of Operations account: (a) Net realized gain (loss) from futures Change in Net Unrealized Appreciation (Depreciation) Futures Contracts Equity Contracts (a) $ The above derivative is located in the following Statement of Operations account: (a) Change in net unrealized appreciation (depreciation) on futures contracts C. Purchases and Sales of Securities During the six months ended June 30, 2011, purchases and sales of investment securities (excluding short-term contracts) aggregated $28,076,700 and $44,212,677, respectively. D. Related Parties Management Agreement. Under the Investment Management Agreement with Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), an indirect, wholly owned subsidiary of Deutsche Bank AG, the Advisor directs the investments of the Fund in accordance with its investment objectives, policies and restrictions. The Advisor determines the securities, instruments and other contracts relating to investments to be purchased, sold or entered into by the Fund. Pursuant to the Investment Management Agreement, the Fund pays a monthly management fee based on the Fund's average daily net assets, computed and accrued daily and payable monthly, at the following annual rates: First $100 million of the Fund's average daily net assets % Next $100 million of such net assets % Next $100 million of such net assets % Next $200 million of such net assets % Next $500 million of such net assets % Next $500 million of such net assets % Over $1.5 billion of such net assets % For the six months ended June 30, 2011, the fee pursuant to the Investment Management Agreement was equivalent to an annualized effective rate of 0.98% of the Fund's average daily net assets. For the period from January 1, 2011 through September 30, 2011, the Advisor has contractually agreed to waive its fees and/or reimburse certain operating expenses of the Fund to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) of each class as follows: Class A 1.67% Class B 2.42% Class C 2.42% Institutional Class 1.42% The Board of Trustees, including the Independent Trustees, approved the Fund's Investment Management Agreement in November 2010. The Fund's Investment Management Agreement is identical to the Predecessor Fund's Investment Management Agreement and, as a result, in approving the Fund's Investment Management Agreement, the Board relied on its considerations for approving the renewal of the Predecessor Fund's Investment Management Agreement in September 2010. A discussion regarding the basis for the Board's approval of the Predecessor Fund's Investment Management Agreement is contained in the annual report for the period ended December 31, 2010. Administration Fee. Pursuant to an Administrative Services Agreement, DIMA provides most administrative services to the Fund. For all services provided under the Administrative Services Agreement, the Fund pays the Advisor an annual fee ("Administration Fee") of 0.10% of the Fund's average daily net assets, computed and accrued daily and payable monthly. For the six months ended June 30, 2011, the Administration Fee was $65,269, of which $10,391 is unpaid. Service Provider Fees. DWS Investments Service Company ("DISC"), an affiliate of the Advisor, is the transfer agent, dividend-paying agent and shareholder service agent of the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems, Inc. ("DST"), DISC has delegated certain transfer agent, dividend-paying agent and shareholder service agent functions to DST. DISC compensates DST out of the shareholder servicing fee they receive from the Fund. For the six months ended June 30, 2011, the amounts charged to the Fund by DISC were as follows: Services to Shareholders Total Aggregated Waived Unpaid at June 30, 2011 Class A $ $ $ Class B Class C — Institutional Class — 83 $ $ $ Distribution and Service Fees. Under the Fund's Class B and Class C 12b-1 Plans, DWS Investments Distributors, Inc. ("DIDI"), an affiliate of the Advisor, receives a fee ("Distribution Fee") of 0.75% of average daily net assets of the Class B and C shares. In accordance with the Fund's Underwriting and Distribution Services Agreement, DIDI enters into related selling group agreements with various firms at various rates for sales of Class B and C shares. For the six months ended June 30, 2011, the Distribution Fee was as follows: Distribution Fee Total Aggregated Unpaid at June 30, 2011 Class B $ $ Class C $ $ In addition, DIDI provides information and administrative services for a fee ("Service Fee") to Class A, B and C shareholders at an annual rate of up to 0.25% of average daily net assets for each such class. DIDI in turn has various agreements with financial services firms that provide these services and pays these fees based upon the assets of shareholder accounts the firms service. For the six months ended June 30, 2011, the Service Fee was as follows: Service Fee Total Aggregated Waived Unpaid at June 30, 2011 Annualized Effective Rate Class A $ $
